UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DANIEL PINEGAR, §
Plaintiff, §
v. § Civil No. 14-0437 (RCL)

DOCUMENT TECHNOLOGIES, LLC, §
Defendant. §

)

MEMORANDUM OPINION

The record of this case reflects that it was removed to this Court on March 18, 2014, and
the defendant’s certificate of service indicates the Notice of Removal was served on Stuart L.
Peacock, counsel for plaintiff

Defendant filed what was docketed as a Motion to Dismiss on March 26, 2014, with a
certificate of service by mail on Stuart L. Peacock, counsel for plaintiff, anticipating an
electronic notice of filing through the Court’s CM/ECF system. What was actually received,
however, was a Corporate Disclosure Statement, with a certificate of ECF and mail service on
Stuart L. Peacock, as well as the Motion to Dismiss with a similar certificate of service.

The Court’s docket indicates that on March 25, 2014, the electronic notice of filing was
sent only to defendant’s counsel and not to plaintiff or his counsel. The Clerk of Court did not
send a copy to plaintiff or his counsel because neither has entered any appearance in this court.
See ECF No. 2. The Clerk terminated the original Motion to Dismiss [ECF No. 2] as entered in

€l'I`OI`.

The following day, March 26, 20l4, the defendant filed a Motion to Dismiss. Again,
defendant’s counsel certified service by mail on Stuart L. Peacock as well as ECF. Again, the
Clerk sent the electronic service only to defendant, not to plaintiff or his counsel since they still
had not appeared in this Court. This Motion to Dismiss was docketed. [ECF No. 4].

On April 3, 20l4, the Clerk’s Office received and filed the original file of the
proceedings of the Superior Court of the District of Columbia.

On July lO, 2014, defendant filed a "Notice of Lack of Opposition to Motion to Dismiss”
[ECF No. 6], and supporting exhibits on July l7, 2014 [ECF No. 7]. Defendant relies therein on
electronic service of its Motion to Dismiss, but it was not served electronically, as noted above.
Defendant’s counsel attached an email from Stuart L. Peacock dated April 23, 20l4, claiming
that he had received nothing since the notice of removal. On April 23, 2014, defendant’s counsel
responded by email indicating that he was emailing a copy of the motion to dismiss and inquiring
as to whether Mr. Peacock had received electronic verification of defendant’s filing. On April
23, 2014, Mr. Peacock replied that he had not received the prior electronic notice, and asserted
that he would respond to the Motion to Dismiss "after I have had an opportunity to consider."

Neither plaintiff nor his counsel has filed anything in this case. Defendant’s counsel
certified that a copy of defendant’s "Notice of Lack of Opposition to Motion to Dismiss" and
defendant’s "Notice of Filing of Exhibits" were each served by mail on Stuart L. Peacock.
Defendant again erroneously argues that these documents were also sent by ECF, but that is not
true.

Nevertheless, the record is clear that neither plaintiff nor his counsel has taken any steps

to prosecute this case since it was removed here on March l8, 2014, and plaintiff s counsel has

never responded to the outstanding Motion to Dismiss.
Defendant’s Motion [4] will be GRANTED, and this case will be DISMISSED.
A separate Order consistent with this Memorandum Opinion shall issue this date.

Signed by Royce C. Lamberth, United States District Judge, on October l, 20l4.